 I it the Matter of LION OIL COMPANY, EMPLOYERandOIL WORKERSINTERNATIONAL UNION, CIO, PETITIONERCase No. 15-RC-325.-Decided June 5, 1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Victor H. Hess, Jr., hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed?Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection-with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Styles].Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent a unit consisting of production andmaintenance employees working within a plant, which it describes as"a gasoline plant," operated by the Employer at the Shuler Oil Fieldnear El Dorado, Arkansas. It would exclude from the unit all pro-duction and maintenance employees working for the Employer in thesurrounding oil field, asserting that their work is so different fromthat of the plant employees, both in function and in the skills required,as to render inappropriate a unit comprising both groups.The Em-ployer contends that all its employees at Shuler, whether working inthe field or the plant, are primarily engaged in the production of oilin an operation so highly integrated that only a unit comprising bothgroups can be appropriate.iAt the hearing,the Employer moved to dismiss the petition on the ground that the unitrequested is inappropriate.For the reasons hereinafter stated, this motion is herebygranted.90 NLRB No. 11.102 LION OIL COMPANY103The Employer and 27 other corporations and individuals own theleases to certain producing horizons at the Shuler Field, principallythat known as the Jones Sand Pool. Previous to 1941 their holdingswere operated separately, which proved to be an uneconomic methodof operation, wasteful of both oil and of natural gas.After the com-pletion of scientific surveys, the owners in January 1941 entered intoan agreement for unified operation designating the Employer as soleoperator.2The individual operators executed cross-assignments oftheir interests dividing the ownership of the Pool between them onagreed percentages, of which the largest, 44 percent, is the Employer's.The oil in the Jones Sand Pool has always contained a high per-centage of natural gas.During the 4-year period of competitive oper-ation, 50 percent of the gas pressure within the reservoir underlyingthe oil field has been dissipated.Maintenance of adequate pressure inthe reservoir being essential to effective operation, one of the firststeps under the "utilization agreement" was to provide a systemwhereby the natural gas, after its separation from the oil, could becompressed for reinjection into designated wells.3These facilitiesconsist of gas gathering lines, leading the gas from the well batteriesin the field to a repressuring plant with four compressors, and injec-tion lines for the return of the repressured gas to the wells.In order to prevent vapor locks in the injection lines, it was thennecessary to construct facilities for extracting all liquids from thegas before its reinjection.These facilities, consisting of an absorber,heat exchanger towers and auxiliary equipment, are the only part ofthe plant which may accurately be described as a gasoline plant.Al-though these facilities constitute about 50 percent of the total plantequipment,' and at present this phase of the Employer's operation isprofitable, the Employer contends that the gasoline plant operation ismerely auxiliary to the production of oil, pointing out that sales ofcasing head gasoline and the other end products of the extractionprocess have been less than one-tenth the value of the oil sold.5 Infurther support of this contention the Employer testified that withconstant recycling of the natural gas it will, in time, become so leanthat the sale of the liquids extracted from it will not cover the cost2The "unitization agreement"was approvedby the ArkansasGas and Oil Commis-sion and has been administered under its supervision.B Injection of gas intosome of thewells fills up space within the reservoir left bythe production of gas andoil,and byfilling,that space maintains pressure which isthe mediumthrough whichoil or liquids get to the well bore and eventually to thesurface.A secondary desirable effect is that the reinjected gas tends to sweep beforeit oil thathas been left in the bore spaces.* It should be noted that the plant does not consist of a single building but ratherof a group of buildings,plus various facilities in the open around the buildings.6 Sales of casing head gasoline,propane, and butane in the first 11 months of 1949amounted to $576,000 while sales of oil totaled $6,000,092. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDof their extraction.When this stage is reached, which can be expectedto occur long before exhaustion of the recoverable oil, the Employernevertheless plans to continue extraction because of the great benefitsto the repressuring program.-All its operations under the "unitization agreement"-extraction,repressuring, and field operations-are designated by the Employeras the Shuler Production Unit.They are tinder the immediate chargeof a production superintendent and are conducted independently ofthe Employer's other operations.The Employer maintains separaterecords and accounts for the Shuler Unit operation and charges thecost against it.The coowners also pay the Employer a fixed monthly-fee for its service as an operator.'Although the Employer is the soleoperator, there is a committee selected from all the owners to representthem on matters of policy.?Consonant with the Employer's contention that the Shuler Produc-tion Unit is a highly integrated operation, transfers of personnel fromfield to plant or vice versa have been permitted from the inception ofthe operation.For at least 2 years all employees have been givenopportunity to bid for any vacancy whether in the field or in the plant.Selection is based upon a combination of unit-wide seniority and fit-ness, but in any event the bidder with the highest seniority is permitteda 60-day trial on the job.There are two main categories of field jobs,switcher and roustabout, and two of plant jobs, operator and oiler.The record is silent as to their rates of pay.The switchers are respon-sible for the tank batteries connected to the oil wells, and their mainduties are those common to switchers throughout the oil industry.Their work impinges on that of the plant in one respect.They areresponsible for the equipment at the batteries which separates thenatural gas from the oil and must detect the difficulties there whichsometimes result in the accidental diversion of oil into the gas gather-ing lines.If they fail to do so, oil accumulates at the plant and awhistle is blown to warn the switchers of the situation.The roustabouts- are divided, into three groups.Two well servicegangs perform the duties typical of such employees in oil fields.Thethird, a repair gang, maintains the wells, tank batteries, and gas lines,and occasionally works within. the plant itself when a repair job6As the Employer is itself owner of a 44-percent interest it bears its proportionateshare of this as of all other costs.7'17he operating committee approved the extension to employees of the Shuler Pro-duction Unit (all of whom are carried on the Employer's payrolls) of such employeebenefits as group life insurance, health plans, and annuity plans, already availableto employees in the Lion Oil Company's wholly owned operations. It further sanctionedprorata contribution by the Unit owners to such of these programs as call for employercontribution.For purposes of determining the amount of benefit under these programs,or the time and amount of a Shuler employee's vacation, previous service in the Em-ployer's wholly owned operations is counted as well as service in the Unit. LIONOIL COMPANY105cannot be performed by the plant crew alone. It was estimated thatrepair roustabouts spend about 25 percent of their time in working onthe gas line or within the plant.Similarly, the plant repair crew doesrepair work in the field when repair roustabouts are not available fora particular job..The two main job classifications in and about the plant are operatorand oiler.Two operators and one oiler are on duty on each of three8-hour shifts.One operator is responsible for operation of the pres-sure maintenance machinery and that of the water wells which furnishwater to the plant.The other operator is responsible for the liquidextraction facilities.The oiler's main task is to keep the compressorsoiledMaintenance and repair of all plant machinery is in charge of thesubforeman of maintenance.On the main shift there is one repair-man and the subforeman works along with the repairman.An addi-tional operator performs the repair work on each of the other shifts.In support of the contention that the unit should be confined to work-ers within the plant, the Petitioner introduced excerpts from its con-tracts with numerous gasoline plant owners.However, only one ofthese-contracts involved. a repressuring plant operated by the owner ofthe field," and it provided for a unit which included some of the fieldworkers!Upon the entire record, we believe it to be apparent that the gaso-line produced by the Employer at the Shuler Unit is but a limited by-product of its oil producing operations.Its plant performs essentiallya repressuring function utilized to maintain the flow of oil, which isnot refined at this location but is shipped to other points. In view ofthe integrated nature of the Employer's operations at this field, theirconduct as a single separate enterprise, the community of conditionsof employment and employees benefits, and the presence of some degreeof employee interchange, we believe that a unit limited to the gasolineor repressuring plant is inappropriate for collective bargaining.boAccordingly, we shall dismiss the petition.ORDERIt is hereby ordered that the petition herein be, and it hereby is,dismissed.8 Some of thesecontracts' involvedplants whose operators have no ]eases in the sur=rounding oil fields,but purchase the oil theyprocess.In such cases, of course,no fieldworkers are employed by the contracting employer.DThe Petitioner's further argumentthat thefield workers should be represented on a com-pany-wide basis and not be broken up into units at various fields is not valid with regard tothe Shuler ProductionUnit becauseit is not a segment of the Employer's own business buta separate business,56 percent of which is in ownership other than the Employer's.11J. S. AbercrombieCo.,77 NLRB712 ;Deep Oil DevelopmentCo., 74 NLRB 941.